Exhibit 10.3

AMENDED AND RESTATED
SECURED TERM PROMISSORY NOTE
NOW SOLUTIONS, INC.

 

US $600,000.00
February 13, 2006

      
FOR VALUE RECEIVED, the undersigned, NOW Solutions, Inc. (“Debtor”),
hereby  covenants and promises to pay to Taladin, Inc. (“Payee”), the principal
sum of SIX HUNDRED THOUSAND and N0/100 DOLLARS, ($600,000.00), together with
interest thereon at a rate equal to twelve percent (12%) per annum, compounded
annually, which shall be payable as follows:


 
(a)
principal and interest are due and payable in equal monthly installments of
Seven Thousand and No/100 Dollars ($7,000.00), on the first day of each month,
beginning March 1, 2006, and continuing through September 1, 2006;



 
(b)
beginning on October 1, 2006, and continuing through December, 2006, interest
only is due and payable monthly as it accrues;



 
(c)
beginning on January 1, 2007, the unpaid principal balance and interest are due
and payable in equal monthly installments of Seven Thousand and No/100 Dollars
($7,000.00), and continuing through February 1, 2008;



 
(d)
beginning on March 1, 2008, the monthly payments will increase to Twelve
Thousand Seven Hundred and No/100 Dollars ($12,700.00) and continue to be
payable in equal monthly installments on the first day of each month thereafter
until February 1, 2011 (the “Maturity Date”), upon which date all outstanding
principal and interest shall be due and payable in full.



All payments shall be made at 201 Main Street, Suite 1175, Fort Worth, Texas
76102, or at such other place as the holder of this Note may designate by notice
to the Debtor.


Payments shall be applied first to accrued interest and the remainder to
reduction of the Principal Amount.


Debtor and Payee covenant and agree as follows:


1.           Prepayment.  This Note may, at the option of the Debtor, be
prepaid, in whole or in part, at any time through the due date of the final
payment hereunder, in order of maturity.  Subject to Paragraph 4, below, any
such prepayment shall be without penalty or premium but shall include the
payment of accrued interest, if any, on the amount prepaid to and including the
date of prepayment.  The Maturity Date shall remain the same and a new
amortization schedule shall be prepared upon Payee’s receipt of any prepayment
amount.
 
 
Page 1 of 5

--------------------------------------------------------------------------------

 
 

2.           Payee's Right of Acceleration.  Upon the occurrence of an Event of
Default, as said term is defined in Section 3 herein, the entire remaining
principal balance and other fees and charges with respect to this Note shall, at
Payee's option, become immediately due and payable.
 
3.           Default and Payee's Rights Upon Default.  If any payment required
hereunder is not made when due, same shall constitute an event of default
(“Event of Default”).  If any Event of Default occurs, then from the date such
Event of Default occurs until it is cured or waived in writing, in addition to
any agreed upon charges, the then outstanding principal balance of this Note
shall thereafter bear interest at a rate of eighteen (18%) percent per annum
(the “Default Rate”) computed on the basis of a year of three hundred sixty
(360) days and actual days elapsed unless collection from the Debtor of interest
at such rate would be contrary to applicable law, in which event such amount
shall bear interest at the highest rate which may be collected from the Debtor
under applicable law.
 
4.           Principal Pay-Down.  Until such time as the amounts due pursuant to
this Note have been paid in full, the principal due hereunder shall be prepaid
at the rate of 15% of Excess New Sales.  “Excess New Sales” are software sales
by Debtor to new customers during a calendar year in an amount greater than
$800,000.00.  Additionally, if software sales by Debtor to new customers are
greater than $1.5 Million during a calendar year, then an additional 10% of such
Excess New Sales will be paid towards the principal balance.


Furthermore, in addition to the foregoing and until such time as the amounts due
pursuant to this Note have been paid in full, the principal due hereunder shall
be prepaid at the rate of 25% of the Net Proceeds (as hereinafter defined) from
any judgment, settlement, decree, agreement or order received by or entered into
by or on behalf of NOW Solutions, Inc. related to the case styled VERTICAL
COMPUTER SYSTEMS, INC., a member of NOW SOLUTIONS, LLC, suing in the Right of
NOW SOLUTIONS, LLC, and VERTICAL COMPUTER SYSTEMS, INC., suing in its own Right
v. ROSS SYSTEMS, INC., J. PATRICK TINLEY, GARY GYSELEN, and ARGLEN ACQUISITIONS,
LLC, pending in the Supreme Court for the State of New York, New York County
(Index Number 600644/03) and the case styled Ross Systems, Inc. v. NOW
Solutions, LLC, pending in the Supreme Court for the State of New York, New York
County (Index Number 600679/04).  For purposes of this Agreement, “Net Proceeds”
shall mean funds remaining after payment of legal fees and expenses to the law
firm of Wolman Blair, P.L.L.C. (the “Firm”) and any additional direct costs
incurred by the Firm or NOW Solutions, Inc. in connection with the above
lawsuits.


Any payments applied to principal pursuant to this Section 4, shall be applied
to the principal balance pursuant to the terms of Section 1,
Prepayment.  Notwithstanding the foregoing, any such prepayments pursuant to
this Section 4 shall be deemed a penalty.
 
5.           Savings Clause.  Interest on the debt evidenced by this Note will
not exceed the maximum rate or amount of nonusurious interest that may be
contracted for, taken, reserved, charged, or received under law.  Any interest
in excess of that maximum amount will be credited on the Principal Amount or; if
the Principal Amount has been paid, refunded.  On any acceleration or required
or permitted prepayment, any excess interest will be canceled automatically as
of the acceleration or prepayment or, if the excess interest has already been
paid, credited on the Principal Amount or, if the Principal Amount has been
paid, refunded.  This provision overrides any conflicting provisions in this
Note and all other instruments concerning the debt.
 
 
Page 2 of 5

--------------------------------------------------------------------------------

 
 
6.         General Provisions.


5.1           If this Note is not paid when due, or upon the occurrence of an
Event of Default, the Debtor further promises to pay all costs of collection,
foreclosure fees, reasonable attorneys' fees and expert witness fees incurred by
the Payee, whether or not suit is filed hereon.


5.2           The undersigned hereby consents to any and all renewals,
replacements and/or extensions of time for payment of this Note before, at or
after maturity.


5.3           No delay or omission on the part of the Payee of this Note in
exercising any right shall operate as a waiver thereof or of any other right.


5.4           No waiver by the Payee of this Note upon any one occasion shall be
effective unless in writing nor shall it be construed as a bar or waiver of any
right or remedy on any future occasion.


5.5           All the terms of this Note shall be binding upon and incur to the
benefit of and be enforceable by the parties hereto and their respective heirs,
representatives, successors and assigns, whether or not so expressed.


5.6           Time is of the essence for the performance by the undersigned of
the obligations set forth in this Note.


5.7           Should any one or more of the provisions of this Note be
determined illegal or unenforceable, all other provisions shall nevertheless
remain effective.


5.8           This Note cannot be changed, modified, amended or terminated
orally.


5.9           This Note shall be governed by, construed and enforced in
accordance with the laws of the State of Texas without reference to the
principles of conflicts of laws thereof.


5.10         The Debtor shall have forty-five (45) days to cure a payment
default after notice of default thereof sent to Debtor by or on behalf of Payee.


5.11         Principal of, and interest on, this Note shall be payable in lawful
money of the United States of America.  If a payment hereunder becomes due and
payable on a Saturday, Sunday or legal holiday, the due date thereof shall be
extended to the next succeeding business day, and interest shall not accrue
until such next succeeding business day.


5.12         ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO ANY DISPUTE WILL BE
TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE WITHOUT A JURY.  DEBTOR
WAIVES ANY RIGHT TO A JURY TRIAL IN ANY SUCH ACTION OR PROCEEDING AND
ACKNOWLEDGES THAT YOUR ACCEPTANCE OF THIS NOTE CONSTITUTES YOUR WAIVER OF ANY
RIGHT TO A JURY TRIAL IN ANY SUCH ACTION OR PROCEEDING.
 
 
Page 3 of 5

--------------------------------------------------------------------------------

 

5.13         The jurisdiction, venue and choice of law provision set forth
herein will survive the termination of this Note.


6.           This Note is secured by a first lien security interest in certain
of Debtor’s collateral as identified in that certain Amended and Restated
Security Agreement, between Debtor and Payee, dated as of February 13, 2006 (as
the same as been amended, revised, or amended and restated from time to time,
the “Security Agreement”).  All of the terms and conditions of the Security
Agreement are incorporated herein and made a part hereof. Nothing herein shall
be deemed to limit any of the terms, provisions, conditions, representations,
stipulations, or agreements contained in the Security Agreement or any other
present or future document, instrument or agreement, between the Debtor and
Payee, and all of Payee’s rights and remedies hereunder and thereunder are
cumulative.
 
7.           Debtor and all guarantors, endorsers and sureties consent that
Payee at any time may extend the time of payment of all or any part of the
indebtedness secured hereby, or may grant any other indulgences.
 
8.           Except as otherwise stated herein, all notices, responses,
requests, documents and service of legal process will be sufficiently given or
served if mailed or delivered via certified mail, return receipt requested, or
by a nationally recognized overnight delivery service: (a) to Debtor at 201 Main
Street, Ste. 1175, Fort Worth, Texas 76102; and (b) to Payee at 201 Main Street,
Suite 1175, Fort Worth, Texas 76102, or such other address as the parties may
specify from time to time in the manner required for notice set forth
herein.  Notices shall be effective: (a) if given by certified mail, on the
fifth (5th) day after deposit in the mail with postage prepaid, addressed as
aforesaid; and (b) if given by a nationally recognized overnight delivery
service, on the business day following deposit with such service, addressed as
aforesaid with receipt of delivery.
 
9.           Amendment and Restatement.  This Note amends and restates in its
entirety that Certain Amended and Restated Secured Term Promissory Note dated
June 15, 2004, in the principal amount of $1,304,766.25, executed by NOW
Solutions, Inc., a Delaware corporation, as Borrower, and payable to the order
of WAMCO 32, Ltd., a Texas limited partnership (the “Original Note”).  The debt
evidenced by the Original Note is not extinguished but is now evidenced by this
Note, and all liens securing the Original Note are renewed and carried forward
hereby.
 
 
Page 4 of 5

--------------------------------------------------------------------------------

 
 
THIS NOTE CONTAINS A JURY WAIVER.


DEBTOR:


NOW Solutions, Inc.
a Delaware corporation


By:
     
Richard Wade,
   
Chairman
 



STATE OF ___________         
§
 
§
COUNTY OF _________
§

 
On the 13th day of February in the year 2006, before me, the undersigned, a
Notary Public in and for said State, personally appeared  Richard Wade, Chairman
of NOW Solutions, Inc., personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
 

     
Notary Public in and for         
 
the State of ______________

 
 
Page 5 of 5

--------------------------------------------------------------------------------

 